Citation Nr: 1340617	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Bosley & Bratch, Attorneys at Law


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

A psychiatric disorder did not begin during military service and is not causally related to military service.  


CONCLUSION OF LAW

The criteria for service connection of a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1702 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's April 2011 letter advised the Veteran of the elements of the notice requirements for a claim of service connection.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available service treatment records, VA treatment records, and the VA examination report; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to present testimony, statements, and evidence.  The Board acknowledges that the December 10, 2010, and January 5, 2011, PCT screener consult records referenced by the April 2011 VA examiner are not of record.  The April 2011 VA examination record provides a summary of the records, however, including quotations where appropriate, and the Board finds the summary is an adequate substitute for the actual records, particularly because the Veteran has not reported the existence of any additional outstanding records which are relevant to the claim, to include records reflecting a diagnosis of posttraumatic stress disorder (PTSD) based on a thorough examination or a link between another psychiatric disorder and service.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Thus, the Board finds the record is adequate to adjudicate the matter.  

VA has afforded the Veteran a VA examination with respect to his claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The medical examination and associated findings and opinions are adequate, as each was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, to include the reported stressors and symptoms, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has contended that the examination was inadequate because the examiner did not consider statements subsequently provided by the Veteran.  The April 2011 VA examination records indicate that the examiner considered the histories provided by the Veteran at the time of examination and previously provided.  With the exception of additional information concerning the in-service stressors, the subsequently provided statements are cumulative of previously reported histories.  The examination record documents that the examiner conceded the existence of the Veteran's stressor.  Thus, the Board finds the examiner's failure to consider the statements provided in June 2011 and June 2012 do not render the examination or opinion inadequate.  The Veteran has also contended that the examination is inadequate because the examiner did not diagnose PTSD.  The examination record indicates that all necessary testing was performed, and the VA examiner provided a thorough opinion for the conclusions reached.  The Board finds the examination record does not suggest any error on the part of the examiner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

The Veteran contends that he has PTSD as a result of experiences in Vietnam, to include an enemy intrusion of his unit's camp.    

Service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For any veteran of the Vietnam era, service connection may be granted if psychosis developed within two years after discharge or release from active service or before May 8, 1977.  38 U.S.C.A. §§ 1702 (West 2002).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between a veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

In addition to demonstrating the existence of a stressor, the facts must also establish that the alleged stressful event was sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. App. 91, 98-99 (1993).  The sufficiency of the stressor is a medical determination and, therefore, adjudicators may not render a determination on this point in the absence of independent medical evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Effective July 13, 2010, the criteria for verifying in-service stressors were amended.  The amendment states that, if (1) the Veteran's claimed stressor is related to his/her fear of hostile military or terrorist activity; (2) the Veteran response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and relates the claimed stressor to the Veteran's symptoms; and (4) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, then the Veteran's lay statements alone may establish the occurrence of the claimed in-service stressor unless there is clear and convincing evidence to the contrary. 38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Id.  Examples include actual or potential improvised explosive device; vehicle-embedded explosive device; incoming artillery, rocket or mortar fire; grenade; small-arms fire, including suspected sniper fire; or an attack upon friendly military aircraft.  Id. 

The service personnel records document the Veteran's service in the Army included a tour in Vietnam from April 1967 to November 1968.  The records also document participation in the Vietnam Counter-Offensive Phases II and III and the Tet Counter Offensive. 

The service treatment and examination records, including a November 1968 separation examination record, reflect no findings, histories, complaints, or diagnoses of a psychiatric disorder, and the separation examination record reveals normal clinical findings for the psychiatric system and negative histories as to nervous trouble of any sort, drug or narcotic habit, excessive drinking habit, depression or excessive worry, frequent trouble sleeping, or frequent or terrifying nightmares.  

A July 2007 PTSD screen was positive.  A December 2007 VA treatment record reflects the Veteran's history of intrusive thoughts and vivid dreams related to his experiences in Vietnam.  The Veteran reported dreams of friends killed in combat.  PTSD was diagnosed, and the examiner noted that the Veteran was agreeable to consultation.  

A September 2008 VA outpatient record indicates that the Veteran had resumed use of alcohol and cocaine.  A March 2009 PTSD screen was negative.  A July 2009 Mental Health initial evaluation record indicates that the Veteran was referred due to symptoms suggestive of PTSD.  The record notes the Veteran's history of depressive symptoms and recurring thoughts of his time in Vietnam.  The Veteran denied cocaine use for two years but reported cannabis use.  Depressive disorder was diagnosed.  A subsequent July 2009 mental health telephone encounter note reflects the Veteran's history of depressed mood and grief over the recent death of a sibling.  The record notes that the Veteran met the criteria for a current depressive episode and anxiety disorder.  The Veteran did not report any significant illicit drug use in the past year or alcohol use.  

A December 2010 mental health medication management note reflects the Veteran's history of recurring memories of Vietnam combat and locking up when using a bathroom.  The record reveals the Veteran's history that he was "using the toilet in the bathroom with a man behind him to cut his throat."  He also reported experiencing voices which seemed related to his service.  He was assessed with PTSD and cannabis abuse by R.P., MD.  In an addendum, Dr. P. noted that psychotic disorder would "certainly be in the differential diagnosis."  

A January 2011 VA posttraumatic clinical team intake record reflects a diagnosis of psychosis not otherwise specified, rule out bipolar disorder, rule out schizoaffective disorder.  A subsequent VA psychotherapy record indicates that the Veteran was previously seen approximately one year earlier where he had discussed difficulty dealing with traumatic events from Vietnam.  The record notes that in the currents session, the Veteran presented voicing similar thoughts but with increased paranoid thinking, religiosity, auditory/visual hallucinations, grandiosity, and magical thinking.  The Veteran reported that the voices were in the background.  After examination, psychosis not otherwise specified, marijuana abuse, and rule out substance-induced psychosis were diagnosed.  A January 2011 VA mental health medication management note reflects the Veteran's history of hearing voices intermittently for a "long time."  The Veteran reported that he was unable to make out what was said to him, though it had "something" to do with the knights' templar.  The record also reflects the Veteran's history of remembering one night with enemy fire, praying for his life.  He explained that the enemy infiltrated his unit and compound and that he has had torment, including nightmares and traumatic memories, as a result.  R.P., MD., diagnosed PTSD and psychotic disorder, not otherwise specified.  

February and March 2011 VA mental health outpatient records reflect a social worker's diagnoses of psychosis not otherwise specified, PTSD, marijuana abuse, rule out substance-induced psychosis, rule out bipolar disorder.  The records note that the Veteran reported hearing voices and discussed events from Vietnam and trauma experienced.  

A March 2011 VA mental health consult reveals that the Veteran had a history of PTSD and psychotic disorder.  The record also reveals the Veteran's history of hearing voices since taking amphetamine tablets while in Vietnam.  The examiner noted that the Veteran had a history of PTSD and "still" had flashbacks, isolation, irritability, hypervigilance, hyperstartle, insomnia, and difficulty concentrating.  However, the examiner did not diagnose PTSD.  Rather, the examiner diagnosed psychotic disorder not otherwise specified, rule out substance-induced psychotic disorder, cannabis dependence, cocaine abuse, and partner relational problem.  

Subsequent March 2011 VA inpatient records reflects diagnoses of  bipolar with psychosis, substance induced psychosis; mania with psychosis, consider substance-induced versus secondary to hyperthyroidism (doubtful) versus bipolar; and psychotic disorder not otherwise specified, rule out substance-induced psychotic disorder, cannabis dependence, cocaine abuse, and partner relational problems.  The records reveal dally use of cocaine and cannabis and reflect a history of hearing voices for five years, starting when he was using cocaine and having trouble with his wife.  The records indicate that the Veteran denied voices while an inpatient.  

An April 2011 VA examination record indicates that the examiner reviewed the claims file, including the previous records reflecting diagnoses of PTSD.  The examiner specifically noted diagnoses of PTSD by R.,P., MD; diagnoses of anxiety disorder, cannabis dependence, cocaine dependence in EF remission, rule out polysubstance dependence, rule out PTSD, rule out antisocial personality disorder in December 2010; a finding that the Veteran's "florid psychosis precluded [the psychologist] from conducting an accurate assessment of PTSD" in January 2011; positive PTSD screens by the same medical provider in 2007 and 2010; and negative PTSD screen by a different medical provider in March 2009.  The record reveals the Veteran's history of stressors involving combat in Vietnam, to include being in the bathroom when a person came in who he later realized may have been an enemy soldier.  The record further reveals the Veteran's history that, from that point, whenever he tried to use the bathroom, he would freeze up because e felt like someone was watching him.  The Veteran also reported hearing voices for four to five years.  The Veteran denied unwanted unpleasant dreams in the past month, but reported unwanted memories and flashbacks.  The examiner noted that the Veteran did not describe the classic intrusive memories or dissociative experiences during the interview.  The Veteran reported getting emotionally upset when something reminded him of Vietnam, but the examiner noted that the Veteran did not appear visibly upset when talking about the Vietnam memories during the interview.  The Veteran also reported symptoms including avoidance of crowds, diminished interest in activities, social isolation, emotional numbing, irritability, impaired ability to concentrate, hypervigilance, and strong startle reactions.   

After examination, the examiner determined the Veteran did not have PTSD.  The examiner explained that although the reported stressor was sufficient to meet Criteria A for PTSD, the Veteran did not present sufficient symptoms to meet a full diagnosis of PTSD.  The examiner found that the Veteran did not have persistent experiencing of the traumatic event.  The examiner also found the Veteran did not show the typical profile of prominent anxiety symptoms expected in PTSD according to psychometric testing.  The examiner added that review of the Veteran's handwritten description of his combat experience did not highlight any major emotional sequelae or PTSD symptoms.  The examiner diagnosed psychosis disorder, not otherwise specified, cannabis dependence, and cocaine abuse.  The examiner found the Veteran's psychosis was most likely substance-induced from chronic use of cocaine and cannabis.  The examiner further found the reported paranoia, hypervigilance, anger, sleep difficulties, and even psychosis were most likely related to prolonged drug use and characterlogical factors.  

The examiner noted that the Veteran had previously reported hallucinations after use of amphetamines during Vietnam.  The examiner noted that the Veteran alternately reported that his auditory hallucinations began in earnest about five years earlier, around the time he began using cocaine again, heavily.  The examiner explained that because the Veteran's cannabis use was daily, it was difficult to determine if the psychotic symptoms would be present in the absence of drug use, though the examiner noted that the psychotic symptoms improved on medication while the Veteran was an inpatient earlier that year.  

A May 2011 VA mental health outpatient note reflects diagnoses of PTSD and bipolar disorder, and an August 2011 VA mental health medication management note reflects diagnoses of bipolar disorder, cannabis dependence, PTSD, rule out psychotic disorder by R.P., MD.

Service connection is not warranted for PTSD.  Although the record includes diagnoses of PTSD, the diagnosing medical professionals (a physician and social worker) did not relate the diagnosis to a specific stressor or otherwise provide an explanation as to how the Veteran met the criteria for PTSD.  As such, the Board finds the diagnoses have limited probative value.  Nieves-Rodriguez, 22 Vet. App. at 304.  In contrast, the Board finds the April 2011 VA examiner's determination that the Veteran does not have PTSD is highly probative as the examiner provided a detailed explanation for why the criteria for PTSD were not met.  The Board finds the probative value of the March 2011 VA examiner's finding that the criteria for PTSD have not been met outweighs the probative value of the other findings of PTSD.  The Veteran and his representative allege that the Veteran did meet the criteria for reexperiencing the traumatic event, noting that the Veteran reported nightmares, flashbacks, and locking up and feeling like it was February 1968 again when using a public bathroom.  The April 2011 examination record indicates that the examiner considered these reported symptoms but determined they were not associated with classic intrusive memories or dissociative experiences as is customary for "reexperiencing" symptoms.  The Board finds the VA examiner's determination that the reported symptoms do not meet Criteria B is highly probative as the examiner is a trained psychologist with specialized medical experience and knowledge.  In other words, the psychologist is competent to make that determination, and the determination is highly probative as it is supported by a rationale.  In contrast, the record does not suggest that either the Veteran or his representative possess the medical knowledge necessary to determine that the Veteran's symptoms meet the criteria for PTSD.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau, 492 F.3d at 1377.  The April 2011 VA examination record reports that there is a different between a flashback and a memory and that reexperiencing generally includes classic intrusive memories or dissociative experiences.  

Based on these distinctions, and the evidence that the terms are medical terms of art, the Board finds a layperson is not competent to distinguish between flashbacks and memories, as it concerns meeting Criterion B for a diagnosis of PTSD.  Furthermore, the Board notes that the examiner did not rest the determination that the Veteran did not have PTSD solely on the absence of Criterion B reexperiencing symptoms; rather, the examiner also determined that the Veteran did not show the typical profile of prominent anxiety symptoms expected in PTSD according to psychometric testing.  In the absence of explicit evidence of a diagnosis of PTSD based on psychometric testing or supported by a rationale, the Board finds the VA examiner's determination that the Veteran does not have PTSD is most probative.  

Service connection is also not warranted for a psychiatric disability other than PTSD.  The probative evidence reveals diagnoses including bipolar disorder, depressive disorder, and psychotic disorder, with psychotic disorder most frequently diagnosed.  However, the probative evidence does not indicate that a psychiatric disorder began during or is causally related to military service.  

The service medical records reflect no diagnosis of a psychiatric disorder, and the first diagnosis of a psychiatric disorder dates approximately 39 years after separation from military service.  The Veteran has reported that he began hearing voices during service.  Although the Veteran is competent to report this history, the Board finds the history of auditory hallucinations during and since service is not credible in light of contradictory histories as to the date of the onset of the auditory hallucinations and the absence of a history of auditory hallucinations prior to December 2010, although other symptoms were reported.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("interest may affect the credibility"); Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, although the Veteran's history is competent evidence of symptoms in military service and after military service, because the statements are not credible, they are not probative evidence of the existence of a chronic psychiatric disorder during military service.  The Board acknowledges that the record also shows that the Veteran was demoted in rank from E5 to E2 while serving in Vietnam.  However, the service personnel records do not indicate that the demotions were due to a psychotic disorder or any other psychiatric disorder, the Veteran has attributed the demotions to "not really caring" rather than any psychiatric symptoms per se, and the records indicate the Veteran received a promotion to E3 in October 1968.  Thus, the Board finds the demotions, standing alone, are not evidence of a psychiatric disorder during service.   

Furthermore, the probative evidence does not suggest a link between a psychiatric disability and military service.  The record does not include any probative medical opinions linking a psychiatric disorder other than PTSD to military service.  However, the evidence of record includes a VA examiner's opinion that the psychiatric disorder, which the examiner diagnosed as psychotic disorder, is not attributable to military service.  The Board finds the VA examiner's opinion is highly probative because it is supported by a detailed rationale.  Nieves-Rodriguez, 22 Vet. App. at 304.  

Although the Veteran believes he has a psychiatric disorder due to service, the Board finds the Veteran's statements as to medical causation are not competent evidence to establish service connection for a psychiatric disorder.  In the absence of credible evidence of symptoms during and/or since service, the question of whether the Veteran's psychiatric disorder is related to his military service does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that the current psychiatric disorder is the result of his military service.  Accordingly, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a psychiatric disorder.  

Finally, service connection is not warranted for drug or alcohol abuse/dependence.  Although the evidence includes histories of drug and alcohol use during service, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.301(a) (2013).  Substance abuse may only be service connected if the substance abuse was acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).   

Accordingly, service connection is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


